DETAILED ACTION
This is on the merits of Application No. 17/572131, filed on 01/10/2022. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/10/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.


	Election/Restrictions
Applicant’s election of Species II, Figs. 9A-10B, in the reply filed on 10/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-8 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/07/2022. 
While applicant has stated at least claims 1, 7-9, 10, 11, 16, and 20 apply, claims 7-8 depend on claim 2, which applicant has not stated applies. Claim 10, on which 11 depends, requires a lug plate and return spring, and claim 16, on which 20 depends, requires return springs. As pointed out in par. [0049] of the current application: “Accordingly, the DCDC 212 does not include a lug plate, such as the lug plate 121, or return springs, such as the return springs 125.” Thus, these claims are not covered by Species II and have been withdrawn. Only claims 1 and 9 remain.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2015/0308518 to Stocker.
Stocker discloses:
(Claim 1) A dynamic controllable dog clutch assembly (Fig. 1) comprising: a pocket plate (12, 22) and a notch plate (14) axially facing and supported for rotation relative to one another about a common rotational axis (R), the pocket plate having at least one pocket (26) and the notch plate having at least one notch (30); and a linear actuator (16, 18, 20, 34) having a stator (18) and a translator (16, 34), the translator coupled to the pocket plate to rotate therewith (16 and 34 rotate with 12 and 22); and the translator being axially movable between (i) an engaged position in which a locking member axially extends through the at least one pocket of the pocket plate and engages the at least one notch of the notch plate to thereby mechanically couple the pocket plate and the notch plate together to prevent relative rotation of the pocket plate and the notch plate with respect to each other about the common rotational axis (Fig. 1 when 16 translated to the left, see par. [0034]) and (ii) a disengaged position in which the locking member is disengaged from the at least one notch of the notch plate to thereby mechanically decouple the pocket plate and the notch plate together to enable relative rotation of the pocket plate and the notch plate with respect to each other about the common rotational axis (See configuration of Fig. 1, par. [0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stocker.
Stocker discloses:
The limitations of claim 1.
Stocker does not explicitly disclose:
(Claim 9) wherein the locking member is formed integrally with the translator.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the locking member formed integrally with the translator as an obvious design choice to hold the locking member to the translator. It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Samie et al (US 10107340) discloses a device for activating a low-friction clutch.
Graham et al (US 0796205) discloses a clutch.
Kimes (US 2019/0170198) discloses a non-friction coupling and control assembly.
Zhong et al (US 2017/0114839) discloses a dual actuation ball contour synchronizing clutch.
Kimes (US 2013/0256078) discloses an electromechanically actuated coupling and control assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659